Citation Nr: 1144501	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-20 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) secondary to asbestos exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1955 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Newark RO.  A transcript of that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his hearing in September 2011, the Veteran testified to VA evaluation and treatment for hearing loss and tinnitus at the James J. Howard Community Clinic in Brick, New Jersey.  These relevant treatment records are not associated with the claims folder.  In general, VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998). 

At the hearing in September 2011, the Veteran generally testified to military noise exposure due to service aboard aircraft carriers and being in close proximity to firing gun turrets.  Notably, the Veteran was awarded the Combat Action Badge for his October 1968 service in the Republic of Vietnam while stationed aboard the USS NEW JERSEY.  The Veteran further testified to sick call visitations due to hearing loss during service and that his wife noticed his hearing problems at least nine years previous.  He further described experiencing recurrent but intermittent episodes of tinnitus since service discharge.  

The Veteran's testimony regarding the onset of decreased hearing acuity, and whether he experiences tinnitus at all, conflicts with the history he provided to a VA examiner in June 2009.  At that examination, the VA audiologist reported a history of the Veteran first noticing hearing loss one year previous, and indicated that the Veteran denied experiencing tinnitus.  Based in part on this history, the VA examiner found that the Veteran did not manifest tinnitus, and opined that the Veteran's current hearing loss was not related to active service. 

On review of the entirety of the record, the Board finds that additional VA audiology examination is necessary to ensure complete development of the claim.  While the Veteran has demonstrated some impairment of recall ability, the Veteran credibly reports current intermittent tinnitus symptoms with a decrease in hearing acuity which manifested many years prior to the 2009 VA examination.  Thus, the probative value of the June 2009 VA examiner's opinion is reduced as it is not based on an accurate factual premise.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (the probative value of an opinion is based, in part, on whether the examiner opinion was based on an accurate lay history).

Furthermore, the Veteran's December 1964 audiometric examination just prior to service separation documented auditory thresholds of 30 decibels at 6000 Hertz bilaterally.  The Veterans Benefits Administration (VBA) has generally noted that normal clinical hearing is manifested by puretone thresholds from 0 to 25 decibels between the frequencies of 250 and 8000 Hertz.  See VBA Training Letter 10-02 dated March 18, 2010.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing a treatise entitled CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds, 1998) for the proposition that the threshold for normal hearing is from 0 to 20 decibels with higher threshold levels indicating some degree of hearing loss).  The VBA Training Letter also references an Institute of Medicine (IOM) report on Noise and Military Service which indicates that auditory thresholds at 6000 Hertz, while not determinative of hearing loss disability per VA standards under 38 C.F.R. § 3.385, may be relevant in determining whether a current hearing loss disability has a noise-induced etiology.  Id.

Thus, the Board will return the June 2009 VA audiology examination report for further clarification.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (important guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion include: (1) whether the opinion is based upon sufficient facts or data; (2) the opinion is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.)

The Board also finds that additional VA examination is necessary to determine the current nature and severity of respiratory disability attributable to the Veteran's conceded exposure to asbestos during active service.  In June 2009, a VA examiner diagnosed the Veteran with COPD and pleural plaques identified on radiographic examination.  The VA examiner found that the pleural plaques were asbestos-related findings, but explained that this abnormality does not cause pulmonary symptoms.  The VA examiner also opined that all of the Veteran's respiratory symptoms were attributable to COPD, which was not related to active military service. 

The Veteran's pulmonary function testing (PFT) has been interpreted as showing obstructive lung disease, restrictive lung disease, and a reduced diffusing capacity.  The radiographic findings are significant for bilateral pleural effusions secondary to pleural plaquing, and bilateral lobe atelectasis.  It is unclear from the record as to whether any causal relationship exists between the pleural plaquing and atelectasis and, if so, whether any pulmonary disability results therefrom.  As such, the Board will request additional examination and opinion on this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Assist the Veteran in obtaining complete records of his treatment with his private pulmonologist, Dr. V.S. 

2.  Obtain all clinical records of the Veteran's VA treatment at the James J. Howard Community Clinic in Brick, New Jersey, including all audiometric evaluations.  

3.  Upon receipt of any additional records, schedule the Veteran for additional VA audiology examination to determine the likely nature and etiology of the claimed hearing loss and tinnitus.  The claims folder must be made available to the examiner for review.  Following examination and review of the claims folder, the VA audiologist is request to provide opinion on the following questions:

	a) whether it is at least as likely as not (probability of 50% or greater) that the Veteran's current right and/or left ear hearing loss is the result of noise exposure during active service from March 1955 to January 1975 and/or is otherwise related to active service?

	b) whether it is at least as likely as not (probability of 50% or greater) that the Veteran's current tinnitus is the result of noise exposure from March 1955 to January 1975 and/or is otherwise related to active service?

For purposes of this examination and the opinion sought, the examiner should specifically consider the following:

* that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO/ANSI) units;
* the significance, if any, of any interval changes between the audiometric examinations dated July 1964 and December 1974; and
* the significance, if any, of the auditory thresholds of 30 decibels at 6000 Hertz, bilaterally, on the December 1974 examination.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

4.  Schedule the Veteran for appropriate VA examination to determine the likely nature and etiology of his asbestos-related pulmonary disease.  The claims folder must be made available to the examiner for review.  All indicated testing should be conducted.  Following examination and review of the claims folder, the examiner is requested to provide the following clinical findings:

	a) identify all pulmonary disorders and radiographic abnormalities present;

		b) for each pulmonary disorder and/or radiographic abnormality present, explain whether such disease or disability is at least as likely as not (probability of 50% or greater) attributable to the service-connected asbestos-related pulmonary disease; and

		c) identify all aspects of respiratory dysfunction related to asbestos-related pulmonary disease (e.g., restrictive breathing, obstructive breathing and/or reduced diffusion capacity), if any.

For purposes of this examination and the opinion sought, the examiner should specifically consider the following:

* the significance, if any, of the radiographic findings of atelectasis and whether such abnormality is caused or aggravated beyond the normal progress of the disorder by service-connected asbestos-related pulmonary disease; and
* provide a clear explanation as to why or why not any abnormality involving restrictive breathing, obstructive breathing and/or reduced diffusion capacity is attributable to service-connected asbestos-related pulmonary disease.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

